     Case 2:18-cv-09253-JCZ-JVM Document 71-7 Filed 10/05/20 Page 1 of 10
                                                                            1


 1                  UNITED      STATES DISTRICT COURT
                   EASTERN      DISTRICT OF LOUISIANA
 2

 3        KENNETH     NASSET
                                               CASE NO. 18-9253
 4        VERSUS                               SECT. A(1)
                                               JUDGE ZAINEY
 5                                             MAG. VAN MEERVELD

 6        UNITED     STATES     OF   AMERICA

 7
               ZOOM DEPOSITION OF KENNETH W. NASSET,
 8        50390 HIGHWAY 1065, TICKFAW, LOUISIANA,
          70466, TAKEN ON THURSDAY, THE 13TH DAY OF
 9        AUGUST, 2020.

10        APPEARANCES:

11        APPEARING BY ZOOM
            THE VASQUEZ LAW OFFICE
12          ATTORNEYS AT LAW
            BY:  JESSICA M. VASQUEZ, ESQUIRE
13          400 POYDRAS STREET, SUITE 900
            NEW ORLEANS, LOUISIANA  70130
14
                  ATTORNEYS       FOR PLAINTIFF
15
          APPEARING BY ZOOM
16          UNITED STATES ATTORNEY'S OFFICE
            ATTORNEYS AT LAW
17          BY:  MARY KATHERINE KAUFMAN, ESQUIRE
            650 POYDRAS STREET, SUITE 1600
18          NEW ORLEANS, LOUISIANA  70130

19                ATTORNEYS       FOR THE     UNITED STATES OF
                  AMERICA
20
          REPORTED      BY:
21
          APPEARING BY ZOOM
22          DAWN D. TUPPER, CCR, RPR
            CERTIFIED COURT REPORTER
23          REGISTERED PROFESSIONAL REPORTER

24

25

                               Dawn D. Tupper, CCR, RPR
                                    (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 71-7 Filed 10/05/20 Page 2 of 10
                                                                                         39


 1                     Q.         And       how were you treated                  with

 2        the    depression?

 3                     A.         The       same way I            was    with the

 4        PTSD.        They       were          trying to         --    they thought

 5        the    PTSD       may       be    causing the            depression.

 6        They    were       trying             to   relieve the PTSD to

 7        relieve       the       depression.

 8                                They          did,   like,       the

 9        hypnotherapy                aversion,         or    not aversion

10        therapy,          but       exposure therapy and then

11        different          meds          in    the '90s.

12                     Q.         Are       there any         other diagnoses

13        that    you       have       had       that I      am    missing?

14                     A.         I    told you         everything I             can

15        remember          at    the       moment.

16                     Q.         If       there's      no    diagnosis in

17        your    VA    medical             records for            congestive

18        heart    failure             prior to         June of          2017,    you

19        wouldn't          have       any       reason to         dispute that;

20        would    you?

21                     A.         No.

22                     Q.         In       your complaint you allege

23        that    you       had       an    abnormal EKG as               early as

24        2005;    correct?

25                     A.         Yes.

                                      Dawn D. Tupper, CCR, RPR
                                           (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 71-7 Filed 10/05/20 Page 3 of 10
                                                                                    67


 1                    Q.          What       did   he say        about

 2        infection?

 3                    A.          He    told me       that the main

 4        problem       with         taking a        TNF       is your ability

 5        to    fight      off       infections becomes impaired,

 6        and    that      he     wanted to          put       me on    Humira

 7        because       you       take       that once a          week.

 8                                And       if I   was to        get an

 9        infection,            we     could stop and it                would take

10        less    time       to      get out       of my        system which

11        would       help      me     to    build up          my immunity so

12        that    I    could         fight off        the infections.

13                    Q.          You       allege in          your petition

14        that    had      you       been advised of the                 potential

15        effects       of      Enbrel,        you    would not          have

16        chosen       that       course of          treatment because

17        you    would       not       want to       be    a    patient that

18        required         careful           monitoring or             at an

19        increased          risk       of    heart problems;             correct?

20                    A.          Correct.

21                    Q.          You       said you wouldn't             want to

22        experience            an     increased risk of                heart

23        problems;          correct?

24                    A.          Correct.

25                    Q.          If    I    told you          that the chances

                                     Dawn D. Tupper, CCR, RPR
                                          (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 71-7 Filed 10/05/20 Page 4 of 10
                                                                                      70


 1        September             13th,       2016?

 2                        A.         We    didn't          really go    over my

 3        heart       that          much    at all.

 4                        Q.         What    do       you mean by       "that

 5        much"?

 6                        A.         That    he       asked me about my          high

 7        blood       pressure             and the          meds I    was taking,

 8        kind       of    like       you did.

 9                        Q.         Did    you tell Dr.             McGrath on

10        September             13th,       2016          that you had abnormal

11        EKGs       in    the       past?

12                        A.         No,    because I          wasn't    aware

13        that       was       relevant          to       rheumatology.

14                        Q.         Did    you tell Dr.             McGrath that

15        you    had       previously had                   pain in    your chest?

16                        A.         Again,       I       didn't   think it     was

17        relevant             to    talk    to       a    rheumatologist

18        about,          so    no.

19                        Q.         And    did you tell him             about the

20        incident             on    February of 2012 or                2013?

21                        A.         Same    answer.           I   didn't   think

22        it    was       relevant          so there was no             reason for

23        me    to    bring          it    up.

24                        Q.         Did    you tell Dr.             McGrath that

25        you    had       a    problem          with your words?

                                       Dawn D. Tupper, CCR, RPR
                                            (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 71-7 Filed 10/05/20 Page 5 of 10
                                                                                        72


 1        correct?

 2                    A.          Yes,       I    did.

 3                    Q.          You       said that Dr.               McGrath told

 4        you    to    return          to    him       in three months;

 5        correct?

 6                    A.          Correct.

 7                    Q.          And       Nurse Godfrey instructed

 8        you    that       if    you       did not hear anything in

 9        about       one    weak,          to send her            a    secure

10        message       and       she       would check for you;

11        correct?

12                    A.          Yeah.           I    believe so,         yes.

13                    Q.          And       you did not            send a      secure

14        message       requesting a                   follow-up

15        appointment;             correct?

16                    A.          Not       that I       remember,         no.

17                    Q.          Why       not?

18                    A.          Life       happens.          I       don't   always

19        remember.              The    VA       is    the one that handles

20        your    appointments.                       You call them.             You

21        contact.           They       make it          up.       You only call

22        the    VA    if    you're          having an         emergency or

23        something          you       need to          be   seen for.

24                                You       don't       call them and            just

25        request       appointments out of                        the blue.

                                    Dawn D. Tupper, CCR, RPR
                                         (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 71-7 Filed 10/05/20 Page 6 of 10
                                                                                74


 1                     Q.         And       what did she say?

 2                     A.         I    believe she       said she would

 3        get    with       Dr.       McGrath and then get back to

 4        me.

 5                     Q.         Did       she get back to        you?

 6                     A.         Yes.        And told me        that Dr.

 7        McGrath       said          to    go ahead and take the

 8        Humira       --    or       the Enbrel.        Excuse me.

 9                     Q.         And       when did she get        back to

10        you    and    tell          you to       take the Enbrel?

11                     A.         I    don't       specifically remember,

12        but    I   think        it       was later that same day.

13                     Q.         Okay.        Did    you ask     Nurse

14        Godfrey       about          the    side effects of Enbrel

15        on    October       19,          2016?

16                     A.         No.

17                     Q.         Did       you begin taking        the

18        Enbrel       that       day?

19                     A.         I    believe it       was the     next day.

20                     Q.         Prior       to    taking Enbrel,        did

21        you    read       the       box?

22                     A.         No.

23                     Q.         Did       you read the packet insert

24        on    Enbrel?

25                     A.         No.

                                      Dawn D. Tupper, CCR, RPR
                                           (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 71-7 Filed 10/05/20 Page 7 of 10
                                                                                    81


 1        risks    of       immunosuppressant therapy;

 2        correct?

 3                     A.         They    briefly went over the

 4        fact    that       it    causes infections.                    And I

 5        want    to    say       that    they also told me                it

 6        could    be       upsetting my          stomach as             well

 7        because       I    was    having some stomach issues

 8        at   that     point.           My irritable bowel

 9        syndrome          was    acting up          at       that point.

10                     Q.         Okay.     Was       there anything else

11        that    you       recall       from that day?

12                     A.         They    told me          I    was    taking it

13        wrong.

14                     Q.         Okay.     How       often were you

15        taking       it?

16                     A.         Every    other week.

17                     Q.         And    they told you to                take it?

18                     A.         Weekly.

19                     Q.         Okay.     Is    there anything else

20        that    you       can    recall from that day?

21                     A.         That's    the       main thing I          recall

22        from    that       point.        Oh,    I    think they also

23        told    me    that       Dr.    McGrath was no                longer

24        seeing       patients          at the       VA       or at    least

25        rheumatology             patients.           That's          why they

                                   Dawn D. Tupper, CCR, RPR
                                        (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 71-7 Filed 10/05/20 Page 8 of 10
                                                                                       93


 1                     A.         Yes,          it    is.

 2                     Q.         And          just above your signature,

 3        actually          below          your signature there it

 4        states       that,          "The       law provides severe

 5        penalties          which             include fine or

 6        imprisonment,                   or    both,       for the    willful

 7        submission          of          any    statement or          evidence of

 8        a    material       fact             knowing it       to    be   false."

 9        Correct?

10                     A.         Okay.              Yes.

11                     Q.         And          in this statement you             seek

12        to    have    your          congestive heart failure from

13        June    of    2017          deemed service related;                  is

14        that    correct?

15                     A.         Yes.

16                     Q.         So       is    your congestive heart

17        failure       from          June of          2017    service related

18        or    caused       by       a    lack of          informed consent?

19                     A.         It's          caused by       lack of

20        informed          consent.

21                     Q.         Okay.              Well,    then why did       you

22        say    in    this       statement that it                   was service

23        related?

24                     A.         I       was    asking it       to    be reviewed

25        as.     I    don't          see any          place in       there that I

                                       Dawn D. Tupper, CCR, RPR
                                            (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 71-7 Filed 10/05/20 Page 9 of 10
                                                                                      97


 1        some    other          minor       side effects,            but nothing

 2        relating          to    the    heart,          out of      the

 3        ordinary,          or       life threatening."                   Correct?

 4                     A.         Exactly.

 5                     Q.         What       were the          other minor side

 6        effects       he       mentioned to you?

 7                     A.         I    don't          remember specifically

 8        at   the     moment.           I       wrote this within less

 9        than    a    year       of    the event happening.                   My

10        memory       on    it       was much better at               that point

11        than    it    is       now.

12                     Q.         Okay.           So    you    admit that Dr.

13        McGrath       did       advise you             of    the risk of

14        infection          of       taking Enbrel;             correct?

15                     A.         Yes,       I    do.

16                     Q.         As    well as          other side effects;

17        correct?

18                     A.         Yes.           He    mentioned some minor

19        side    effects,             yes,       but    according to         him

20        they    were       minor.

21                     Q.         But    you don't             recall what

22        those       other       side       effects are?

23                     A.         I    believe it             was stomach and

24        possibly          headache.                 But no,    I   don't

25        remember          specifically.

                                      Dawn D. Tupper, CCR, RPR
                                           (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 71-7 Filed 10/05/20 Page 10 of 10
                                                                          108


 1                     Q.            You.

 2                     A.            Okay.        I'm    sorry.        I   thought

 3        you    two     were            correcting this.

 4                     Q.            Oh.

 5                     A.            Yes.        It    was June 13th         of

 6        2017.

 7                     Q.            Okay.        So    you    have made three

 8        statements                to    the    VA    to support your claim

 9        that    your          congestive heart failure in                        June

10        of    2017     is         service related;             correct?

11                     A.            I    don't       know the exact number.

12        But    yes,       I       made    multiple.

13                     Q.            Okay.        Are    there any         other

14        ones    that          I    haven't          covered that you're

15        aware     of?

16                     A.            Not    that I'm          aware of.

17                     Q.            Okay.        And    it's    my

18        understanding                   that this claim is               still

19        pending.              Is       that your understanding?

20                     A.            No.        They denied this claim

21        earlier        this            year.

22                     Q.            Did    you receive a             letter

23        recently          from          the    VA    stating that this

24        claim     is      still          pending?

25                     A.            I    don't       think so.        Wait a

                                         Dawn D. Tupper, CCR, RPR
                                              (504) 430-0491
